COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 JERRY CARBAJAL,                                                  No. 08-11-00174-CR
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                               120th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                   Appellee.                                      (TC# 20100D04371)
                                                  §

                                  MEMORANDUM OPINION

       The trial court certified that this is a plea-bargain case and that Appellant has no right of

appeal. We requested that the parties submit letter briefs addressing whether the certification is

correct. Counsel for Appellant and for the State agree that the certification is correct. Moreover, we

have reviewed the record and concur with the conclusion of counsel and the trial court that Appellant

has no right to appeal. Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(a)(2), (d).



                                               GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)